DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. This action is responsive to the preliminary amendments received on 13 May 2021. Claims 21-28 are currently pending.
Drawings
	The drawings received on 13 May 2021 are accepted by the examiner.
Claim Objections
Claim 21 is objected to because of the following informality:
In line 3, it appears that the phrase “the proximal end” should read “a proximate end” for consistency.
Claim 24 is objected to because of the following informality:
In line 3, it appears that the phrase “the proximal end” should read “a proximate end” for consistency.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,653,465. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim is merely broader than the patent claim.
Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 and 6-8 of U.S. Patent No. 10,653,465 in view of Tornier (U.S. Patent 7,335,204).
Claims 17-19 disclose the claimed invention except for wherein the elongate portion includes an angled section forming a crook so as to offset the proximate end from the distal end when positioned along a shaft of a bone.
Tornier teaches the use of an osteotomy plate (1) comprising an elongate portion (2) defining a proximate end (3) and a distal end (4) and including an angled section (i.e. section defined by R) forming a crook (see Figure 3) so as to offset the proximate end from the distal end when positioned along a shaft (13) of a bone (11) (see Figures 1-4, and column 2, line 15 – column 3, line 21).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of claims 17-19 with wherein the elongate portion includes an angled section forming a crook so as to offset the proximal end from the distal end when positioned along a shaft of a bone in view of Tornier in order to provide a plate profile adapting to the shape of the bone.
Claims 24-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-8 of U.S. Patent No. 10,653,465 in view of Judet (U.S. Patent 4,263,904).
	Claims 1-2 and 6-8 disclose the claimed invention except for wherein the attachment structures are barbs.
	Judet teaches the use of an osteotomy plate (1) comprising attachment structures in the form of barbs (3, 4 and 5) (see Figure 1, and column 1, line 64 – column 2, line 26).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of claims 1-2 and 6-8 with wherein the attachment structures are barbs in view of Judet in order to provide a well-known, obvious means for securely maintaining the position of the plate relative to bone.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manceau (U.S. Patent Application Publication 2008/0119895) in view of Tornier (U.S. Patent 7,335,204) further in view of Judet (U.S. Patent 4,263,904).
Manceau discloses (as to part of claim 24) an osteotomy plate (10) comprising an elongate portion (11) defining a proximate end (i.e. end of 12 opposite that adjacent 16) and a distal end (i.e. end of 12 adjacent 16) and, and a clamp (i.e. clamp defined at 13) disposed at the distal end of the elongate portion, the clamp having a first arm (i.e. left-most instance of 16 as best seen in Figure 1) projecting away from a lateral side (i.e. left-most side of 12 as best seen in Figure 1) of the distal end of the elongate portion and a second arm (i.e. right-most instance of 16 as best seen in Figure 1) projecting from a medial side (i.e. right-most side of 12 as best seen in Figure 1) of the distal end of the elongate portion such that the first and second arms extend along lateral (i.e. left-most side of 2 as best seen in Figure 1) and medial (i.e. right-most side of 2 as best seen in Figure 1) sides of a bone (1) when located therebetween; further comprising at least attachment structure (i.e. anchor received within 16a) capable of projecting outwardly from an inner surface (i.e. anchor received within 16a) of the first resilient arm and at least one anchoring structure capable of projecting outwardly from an inner surface (i.e. surface of 16 facing 1 as best seen in Figure 1) of the second resilient arm, wherein (as to claim 25) the first and second resilient arms generally form a U-shape (i.e. shape as best seen in Figure 1), wherein (as to claim 26) the plate further comprises a plurality of threaded bores (i.e. 141 and 15 with 20 located therein) disposed along the elongate portion, wherein (as to claim 27) the plate further comprises a threaded bore (i.e. instance of 15 with 20 located therein positioned between 16 and 16 as best seen in Figure 1) defined at the distal end of the elongate portion, wherein the threaded bore is centered in the distal end of the elongate portion (see Figures 1-7, and paragraphs 0025-0056).
	Manceau disclose the claimed invention except for wherein (as to part of claim 24) the elongate portion includes an angled section forming a crook so as to offset the proximal end from the distal end when positioned along a shaft of a bone, and wherein (as to claim 28) an under surface of the elongate portion comprises a medial to lateral radius
	Tornier teaches the use of an osteotomy plate (1) comprising an elongate portion (2) defining a proximate end (3) and a distal end (4) and including an angled section (i.e. section defined by R) forming a crook (see Figure 3) so as to offset the proximate end from the distal end when positioned along a shaft (13) of a bone (11), wherein an under surface (i.e. surface adjacent 13, see Figure 4) of the elongate portion comprises a medial to lateral radius (R1) (see Figures 1-4, and column 2, line 15 – column 3, line 21).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Manceau with wherein the elongate portion includes an angled section forming a crook so as to offset the proximal end from the distal end when positioned along a shaft of a bone, wherein an under surface of the elongate portion comprises a medial to lateral radius in view of Tornier in order to provide a plate profile adapting to the shape of the bone.
	Manceau in view of Tornier disclose the claimed invention except for wherein (as to the remainder of claim 24) the first and second arms are biased and resilient such that the first and second arms provide a compressive force to lateral and medial sides of a bone when located therebetween, and wherein the attachment structures are barbs.
Judet teaches the use of an osteotomy plate (9) comprising a biased first resilient arm (i.e. arm defined by top-left most portion of 1 as best seen in Figure 4) projecting away from a side (i.e. top-left most side of 9 as best seen in Figure 4) of the plate, a biased second resilient arm (i.e. arm defined by bottom-right most portion of 1 as best seen in Figure 4) projecting away from a side (i.e. bottom-right most side of 9 as best seen in Figure 4) of the plate, at least one barb (3) projecting outwardly from an inner surface (i.e. surface facing bone) of the first resilient arm, and a least one barb (5) projecting outwardly from an inner surface (i.e. surface facing bone) of the second resilient arm, wherein the first and second arms are biased and resilient such that the first and second arms provide a compressive force (see column 2, lines 58-60) to lateral (i.e. top-left most side of bone as best seen in Figure 4) and medial (i.e. bottom-right most side of 9 as best seen in Figure 4) sides of a bone (see Figure 4) when located therebetween (see Figures 1 and 4, and column 1, line 64 – column 3, line 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Manceau in view of Tornier with wherein the first and second arms are biased and resilient such that the first and second arms provide a compressive force to lateral and medial sides of a bone when located therebetween, and wherein the attachment structures are barbs in view of Judet in order to provide arms capable of applying a constant pressure to fixate the bone and structures for securing the positions of the arms relative to the bone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775